PATTERSON, Judge.
The former wife in this postdissolution action appeals from the trial court’s order which grants the former husband’s motion for enforcement of visitation rights and compensatory visitation. ' We vacate the order and remand to the trial court for the entry of an order dismissing the case and relinquishing jurisdiction to Louisiana. See Uiterwyk v. Uiterwyk, 592 So.2d 1156 (Fla. 2d DCA), review denied, 599 So.2d 660 (Fla.1992).
Reversed and remanded.
LEHAN, C.J., and PARKER, J., concur.